DETAILED ACTION
Applicant’s arguments and claim amendments filed 12/29/2021, regarding the previous 35 USC 103 rejections of claims 1-14 have been fully considered and are persuasive due to the amendment of the claims.  Therefore, the previous 35 USC 103 rejections of claims 1-14 have been withdrawn.  However, a new ground of rejection has been presented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, in lines 1-2 it is unclear what the “additional cation” in the electrolyte is referring to.  The limitation in lines 3-8 are similar wording to the cation in the ionic liquid which is currently confined to the singular cation with the “consisting of” language.  If this is the case, since the consisting of language is used, an additional cation in the ionic liquid cannot be added to independent claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 recites that the electrolyte further comprises an additional cation.  However, in independent claim 1, the ionic liquid of the electrolyte is restricted to a singular cation because of the “consisting of” language.  Therefore, the addition of the cation cannot further limit the claims. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (WO 2011/077939 wherein the English translation of the WO document is provided) in view of Ito et al. (US 2012/0328960, as submitted by Applicant in the IDS forms, hereinafter Ito) and Amiruddin et al. (US 2011/0136019, hereinafter Amiruddin).
Regarding claim 1, Kimura discloses a lithium ion battery (Abstract, line 10-12) comprising: (i) a positive electrode (line 52-59), a negative electrode, (line. 52-59), an aluminum current collector, having an electrically conducting connection to the positive electrode (line. 445-448 where the positive electrode can contain an aluminum current collector); and (iv) an electrolyte (line. 52-59), the electrolyte comprising: no nonionic organic compounds present in the electrolyte (para. 73-81 where the electrolyte can contain no organic compounds/solvent); an ionic liquid as a solvent, wherein the ionic liquid is present in the electrolyte in an amount of at least 80 percent by weight of the total electrolyte (para. 256-258 wherein 10-90 weight % can overlap at least 80 percent by weight of the total electrolyte) In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) the ionic liquid consisting: a cation of Applicants Formula 1 wherein the radicals R1-R4 independently of one another may be substituents comprising 1 to 15 carbon atoms, wherein the radicals can be linear or branched wherein the radicals R3 and R4 also, together with the central N atom of the cation, can form a saturated ring, wherein the ring can have five to seven members and wherein the peripheral H atoms thereof can be substituted (ionic liquid cations in lines 190-204, 525-538 which reads on Applicants formula 1 in which can solely be in the ionic liquid specifically 1-ethyl-3-methylimidazolium and other choices of cations can be present) an anion of the formula: Applicants formula 2 wherein X and Y are selected from the following combinations: X is CF3 and Y is CF3 (ionic liquid anions in lines 63-72, 525-538 where bis(trifluoromethylsulfonyl)amide reads on Applicants formula 2), and a conducting salt comprising: Applicants formula 3 wherein the electrolyte has no PF6- (lithium bis(trifluoromethylsulfonyl)amide of lines 205-208, 525-538  reads on applicants’ formula 3 and there is no disclosure of PF6- in Kimura).  However, Kimura does not specifically disclose wherein the aluminum current collector has a protective layer comprising AlF3 and wherein the cation is asymmetrical, cyclic (hexagon ring or pentagon ring) and where only R1 or R2 is (CH2CH2O)m-CH3 where m=1 or 2.  Ito discloses where an ammonium type cation can be asymmetrical, cyclic (hexagon ring or pentagon ring) and where only R1 or R2 is (CH2CH2O)m-CH3 where m=1 or 2 for an ionic liquid in a lithium ion battery electrolyte in order to give the electrolyte better reduction resistance and be able to adapt to a higher range of temperatures (Ito para. 23-26 Formula G2).  Therefore it would be obvious to one of ordinary skill in the art at the time or filing to have an ammonium type cation for an ionic liquid in a lithium ion battery electrolyte that can be asymmetrical, cyclic (hexagon ring or pentagon ring) and where only R1 or R2 is (CH2CH2O)m-CH3 where m=1 or 2 in order to give the electrolyte better reduction resistance and be able to adapt to a higher range of temperatures (Ito para. 23-26 Formula G2).  However, the combination of Kimura and Ito still does not disclose that the aluminum current collector has a protective layer comprising AlF3.  Amiruddin discloses coating an aluminum current collector for a cathode in a lithium ion battery with AlF3 in order to improve cycling performance of the cathode (Amiruddin para. 62, 64).  Therefore, it would be obvious to one of ordinary skill in the art at the time of filing to coating an aluminum current collector for a cathode in a lithium ion battery with AlF3 in order to improve cycling performance of the cathode.
Regarding claims 2-4, the combination of Kimura, Ito, and Amiruddin disclosed the electrochemical cell according to claim 1, as shown above, and the combination of Kimura, Ito, and Amiruddin further discloses wherein the electrolyte contains no PF6- (see claim 1 rejection above where the primary reference Kimura with the electrolyte with the ionic liquid has no disclosure of PF6-)
Regarding claims 5 and 6 the combination of Kimura, Ito, and Amiruddin disclosed the electrochemical cell according to claim 1, as shown above, and the combination of Kimura, Ito, and Amiruddin further discloses no nonionic organic compounds present in the electrolyte (see claim 1 rejection above and para. 73-81 where the electrolyte can contain no organic compounds/solvent);
Regarding claim 7, the combination of Kimura, Ito, and Amiruddin disclosed the electrochemical cell according to claim 1, as shown above, and the combination of Kimura, Ito, and Amiruddin further discloses wherein the negative electrode has a protective layer comprising a polymer obtainable by a reaction of the negative electrode and the electrolyte anion (see claim 1 rejection and Kimura line 63-72, 525-538 where bis(trifluoromethylsulfonyl)amide in which the SEI film contains which is attached to the anode can be considered to be a protective layer). 
Regarding claims 8-11, the combination of Kimura, Ito, and Amiruddin disclosed the electrochemical cell according to claim 1, as shown above, and the combination of Kimura, Ito, and Amiruddin further discloses wherein the cation the cation is asymmetrical, cyclic (hexagon ring or pentagon ring) and where only R1 or R2 is (CH2CH2O)m-CH3 where m=1 or 2.  (see claim 1 rejection above where Ito discloses where an ammonium type cation of an ionic liquid in an electrolyte can be asymmetrical, cyclic (hexagon ring or pentagon ring) and where only R1 or R2 is (CH2CH2O)m-CH3 where m=1 or 2 for an ionic liquid in a lithium ion battery electrolyte in order to give the electrolyte better reduction resistance and be able to adapt to a higher range of temperatures (Ito para. 23-26 Formula G2).
Regarding claim 12, the combination of Kimura, Ito, and Amiruddin disclosed the electrochemical cell according to claim 1, as shown above, and the combination of Kimura, Ito, and Amiruddin further discloses wherein the anion has non-identical substituents for X and Y (lines 63-72, 525-538 where other anions besides bis(trifluoromethylsulfonyl)imide can be combined)
Regarding claim 13, the combination of Kimura, Ito, and Amiruddin disclosed the electrochemical cell according to claim 1, as shown above, and the combination of Kimura, Ito, and Amiruddin further discloses wherein the electrolyte contains another cation in the ionic liquid of formula 1 but not the same cation (see claim 1 rejection, ionic liquid cations in lines 190-204, 525-538 which reads on Applicants formula 1 in which can solely be in the ionic liquid specifically 1-ethyl-3-methylimidazolium and other choices of cations can be present)
Regarding claim 14, the combination of Kimura, Ito, and Amiruddin disclosed the electrochemical cell according to claim 1, as shown above, and the combination of Kimura, Ito, and Amiruddin further discloses wherein the electrochemical cell is a lithium ion battery (see claim 1 rejection above, line 10 of Kimura)

Response to Arguments
Applicant’s arguments and claim amendments filed 12/29/2021, regarding the previous 35 USC 103 rejections of claims 1-14 have been fully considered and are persuasive due to the amendment of the claims.  Therefore, the previous 35 USC 103 rejections of claims 1-14 have been withdrawn.  However, a new ground of rejection has been presented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962.  The examiner can normally be reached on Monday-Wednesday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK A CHERNOW/Examiner, Art Unit 1729     
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729